  ATTORNEY OR PARTY WITHOUT ATTORNEY:                         STATE BAR NO.:                                              FOR COURT USE ONLY

  NAME Matthew P. Minser, Esq. (SBN 296344)
  FIRM NAME SaltzHian & Johnson Law Corporation
  STREET ADDRESS 1141 Harbor Bay Parkway, Suite 100
  CITY; Alameda                                            state: CA 2IPCODE:94502
  TELEPHONE NO : 510-906-4710                          FAX NO.:
  E-MAIL ADDRESS: mminser@sjlawcorp.eom
  ATTORNEY FOR f/ia/ne;. Plaintiffs
            \n ORGINAL JUDGMENT CREDITOR • ASSIGNEE OF RECORD
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF USDC, N. District of CA
    STREET ADDRESS: 450 Goldcn Gatc Avcnuc
   MAILING ADDRESS:

  CITY AND ZIP CODE: Sau Francisco, CA 94102
      BRANCH NAME: Sao Fruncisco
     Plaintiff: Operating Engineers' Health And Welfare Trust Fund, et al.                               case
                                                                                                         CASE number:
                                                                                                              NUMBER:

 Defendant: Caribou Energy Corporation, a North Dakota corporation, et al.                               C18-02086YGR
               IXI EXECUTION (Money Judgment)                                                            •  Limited Civil Case
                                                                                                              (including Small Claims)
 WRIT OF                 •       POSSESSION OF       •       Personal Property
                                                                                                         m    Unlimited Civil Case
                         • SALE                      •^      Real Property                                    (including Family and Probate)

 1. To the Sheriff or Marshal of the County of:           USDC, Northern District of California
     You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
 2. To any registered process server: You are authorized to serve this writ only in accordance with COP 699.080 or COP 715.040.

 3. (Name):         Operating Engineers' Fleaith And Welfare Trust Fund, et al.
     is the m         original judgment creditor    •I assignee of record           whose address is shown on this form above the court's name.
 4. Judgment debtor fname, type of legal entity if not a             9.a See next page for information on real or personal propertyto be
    natural person, and last known address):                                    delivered under a writ of possession or sold under a writ of sale.
                                                                    10. •       This writis issued on a sister-state judgment.
     jCaribou Energy Corporation                                    For Items 11-17, see form MC-012 and form MC-013-INFO
      535 Princeland Court
                                                                    11. Total judgment (as entered or renewed)               $               345,849.44
      Corona, CA 92879
                                                                    12. Costs afterjudgment (CCP 685.090;                    $               189,294.91
                                                                    13. Subtotal (add 11 and 12)                             $               535,144.35
      •     Additional judgment debtors on next page                14. Credits to principal (aftercreditto interest)        $                          0.00
                                                                    15. Principal remaining due (subtract14 from 13) $                       535,144.35
 5. Judgment entered on (date):
    7/3/18                                                          16. Accrued Interest remaining due per CCP
 6.a Judgment renewed on (dates):                                       685.05G(b) (not on GC 6103.5 fees)                    $                         0.00
                                                                    17. Fee for issuance of writ                              $                         0.00
                                                                    18. Total (add 15. 16. and 17)                           $               535,144.35
 7. Notice of sale under this writ
                                                                    19. Levying officer:
     a.dJ has not been requested.
                                                                        a. Add daily interest from date of writ (af
     b.a has been requested (see next page).                                the legal rate on 15) (not on GC
 8.a Joint debtor information on next page.                                     6103.5 fees)                                  $                     146.61
                                                                        b.      Pay directly to court costs included in                           10/4/18
                                                                                11 and 17 (GC 6103.5. 68637; CCP
                                                                                699.520(1))                                   S                         0.00
                                                                    20. •       The amounts called forin items 11-19are different foreach
                                                                                debtor. These amount^^ stated for each debtor on
                                                                       ^        Attachment 20.
                                       Issued on (date): /                  ^          Clerk, by                                                      ^ Deputy
                                             NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.

Form Approved for Optional Use    C-pR* Essential               WRIT OF EXECUTION                                  Code of Civil Procedure, §§699.520,712.010,715,010
Judicial Cour^l of California
EJ-130[Rev. January 1,2018]       JSiJUForms-                                                                                             Government Code, § 6103.5
                                                                                                                                                  iwviv.courts.ca.gov
                                                                                                                                          EJ-130
   Plaintiff:      Operating Engineers' Health And Welfare Trust Fund, et al.                           CASE NUMBER:

Defendant:         Caribou Energy Corporation, a North Dakota corporation, et al.                       C18-02086 YGR

21.1X1 Additional judgment debtor (name, type oflegal entity
           if not a natural person, and last known address):
      I Rafael Padilla                                                         I Innerline Engineering, Inc.
       535 Princeland Court, Corona, CA 92879                                   24541 Redlands Blvd, Loma Linda, CA 92354




22.•       Notice of sale has been requested by(name and address)^




23.        Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                           a. on (date):
      b. name, type of legal entity If not a natural person, and              b. name, type of legal entity ifnot a natural person, and
         last known address ofjoint debtor:                                      la^ known address ofjoint debtor:




      c.a Additional costs against certain joint debtors are itemized:          •     Below    •    On Attachment 23c


24. •   (Writ of Possession or Writ of Sale) Judgment was entered for the following:
    a . a Possession of real property: The complaintwas filed on (date):
          (Check (1) or (2). Check (3) ifapplicable. Complete (4) If(2) or (3) have been checked.)

         (1) •         The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
                       all tenants, subtenants, named claimants, and other occupants of the premises.

         (2) •         The Prejudgment Claim of Right to Possession was NOT sen/ed in compliance with CCP 415.46.
         (3) •         The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named In the
                       judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                       to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) fSee CCP 415.46
                       and 1174.3(a)(2).)

         (4) Ifthe unlawful detainer resulted from a foreclosure (item 24a(3)), or ifthe Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 24a(2)), answer the following:
                (a) The daily rental value on the date the complaint was filed was $
                (b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




      b.a Possession of personal property.
             •      Ifdelivery cannot be had. then forthe value (itemize In 24e) specified inthe judgment or supplemental order.
      c.a Sale of personal property.
      d.a Sale of real property.                                                                                     -L
      e. The property Is described: •      Below 1=1 On Attachment 24e




EJ-130 [Rev. January 1, 2016]                                   WRIT OF EXECUTION
PfT^* I Essential
iSiJilFonTir
                                                                                                                                       EJ-130
   Plaintiff:   Operating Engineers' Health And Welfare Trust Fund, et al.                         CASE NUMBER:

Defendant:      Caribou Energy Corporation, a North Dakota corporation, et al.                     C18-02086 YGR

                                                      NOTICE TO PERSON SERVED


WRIT OF EXECUTION OR SALE. Your rights and duties are Indicated on the accompanying Notice of Levy (form EJ-150).

WRIT OF POSSESSION OF PERSONAL PROPERTY. Ifthe levying officer Is not able to take custody of the property, the levying
officerwill demand that you turn over the property. Ifcustody Is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified In the judgment or In a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. Ifthe premises are not vacated within five days after the date of service on the
occupant or, If sen/ice is by posting, within five days after service on you, the levying officerwill remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of In accordance with COP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.

EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold In a
foreclosure, you have additional time before you must vacate the premises. Ifyou have a lease for a fixed term, such as for a year, you
may remain In the property until the term Is up. Ifyou have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank.form Claim of Right to Possession and Notice of Hearing {form
CP10) accompanies this writ. You may claim your right to remain on the property by filling Itout and giving Itto the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named In the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold In a foreclosure.
